 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   EMMANUEL C. MPOCK,                                Case No. 1:21-cv-00330-NONE-SAB

12                  Plaintiff,                         ORDER CONTINUING SCHEDULING
                                                       CONFERENCE
13          v.

14   FCA US, LLC, et al.,

15                  Defendants.

16

17         On March 27, 2020, Emmanuel C. Mpock (“Plaintiff”) filed this action in the California

18 Superior Court, County of Los Angeles. (ECF No. 1-2.) On March 4, 2021, Defendant removed

19 this action to the Eastern District of California. (ECF No. 1.) On March 5, 2021, the order
20 setting the mandatory scheduling conference issued. (ECF No. 3.)

21         On April 22, 2021, the parties filed a joint scheduling report. (ECF No. 8.)          The

22 scheduling report indicates that Plaintiff is intending to file a motion to remand for lack of

23 jurisdiction. (Id.) On April 27, 2021, an order issued requiring Plaintiff to file a motion to

24 remand and continuing the scheduling conference to July 29, 2021. (ECF No. 9.)

25         On April 30, 2021, Plaintiff filed a motion to remand. (ECF Nos. 11, 12.) Defendant

26 filed an opposition on May 14, 2021. (ECF No. 14.) Plaintiff filed a reply on May 21, 2021.
27 (ECF No. 15.) The matter is now fully briefed and has been submitted to the district judge.

28 / / /


                                                   1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2          1.      The July 29, 2021 scheduling conference is CONTINUED to January 13, 2022

 3                  at 10:30 a.m. in Courtroom 9; and

 4          2.      The parties shall file a joint scheduling report seven (7) days prior to the

 5                  scheduling conference.

 6
     IT IS SO ORDERED.
 7

 8 Dated:        May 24, 2021
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
